Title: From James Madison to Elbert Jr. Anderson, 22 October 1816
From: Madison, James
To: Anderson, Elbert Jr.



Sir
Montpr Ocr 22 1816

I have recd. your letter of the 12th. instant.
The attention of the Ex. of the U. S. being divided among the several Depts. he cannot be supposed as particularly acquainted with the transactions under Each as their respective Heads of them.  What I can say with truth & with pleasure, in your case is that every thing I recollect to have known of your Agency in supplying the Army during the late war was favorable to the Ability and zeal with the trust was executed.
I thank you for the Treatise of Majr. Gen Beatson.  With friendly respects

JM.

